DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juricak et al. (US 2008/0298977).
Re claim 1, Juricak et al. disclose a hydraulic system of a vehicle, comprising: a hydraulic pump  with variable delivery capacity, the hydraulic pump (8) being controllable as a function of a load and being operatively connected to a drive (12) of the vehicle, a first brake system for reducing a speed of the vehicle by at least one friction brake (Par. 24), and a permanent brake system (84) being independent of the first brake system, the permanent brake system configured to reduce the speed of the vehicle, wherein, the permanent brake system comprises a first retarder circuit (280) which cooperates with the hydraulic pump such that kinetic energy is removed from the vehicle by the permanent brake system via the hydraulic pump in order to decelerate the vehicle.

Re claim 2, Juricak et al. disclose wherein the first retarder circuit comprises a device for reducing the kinetic energy or a conversion of the kinetic energy into heat. (Par. 41

Re claims 3 and 18, Juricak et al. disclose wherein the device comprises a cooler for operably dissipating energy from the hydraulic system. (Par. 41)

Re claims 4 and 19, Juricak et al. disclose wherein the device comprises at least one pressure limiting valve (107) or at least one load orifice (97).

Re claim 5, Juricak et al. disclose wherein the device comprises a combination of a pressure limiting valve (107) and a load orifice (97). (Par. 45, Fig. 2D)

Re claim 6, Juricak et al. disclose wherein the hydraulic pump (38) is connected to the drive via a gear input shaft. (Fig. 2A-D)

Re claim 7, Juricak et al. disclose a braking device (200) for actuating the first brake system or the permanent brake system. (Par. 24, 27)

Re claims 8 and 17, Juricak et al. disclose a control unit (42) for operably controlling the permanent brake system between an activated state or a deactivated state.

Re claim 9, Juricak et al. disclose a sensor operatively connected to the control unit for outputting a signal thereto for controlling the permanent brake system. (See “load-sense signal” - Par. 32-33)

Re claim 10, Juricak et al. disclose wherein the sensor comprises a path sensor operably cooperating with the braking device. (See “load-sense signal” - Par. 32-33)

Re claim 11, Juricak et al. disclose wherein the deceleration of the vehicle is effected by the permanent brake system being operably controlled by the control unit (42). (Par. 29)

Re claim 12, Juricak et al. disclose wherein the control unit (42) operably cooperates with a proportional valve or a switching valve. (Par. 27-28)

Re claim 15, Juricak et al. disclose a vehicle, comprising: a frame (7); a plurality of wheels for supporting the frame; a cab including an operator workstation (80); a drive (12); a hydraulic system including a hydraulic pump (38) for supplying at least one sub-assembly of the vehicle with hydraulic pressure, wherein the hydraulic pump is operatively connected to the drive; a first brake system (Par. 24) for reducing a speed of the vehicle by at least one friction brake; and a permanent brake system configured to reduce the speed of the vehicle, the permanent brake system comprising a first retarder circuit (280) which cooperates with the hydraulic pump such that kinetic energy is removed from the vehicle by the permanent brake system via the hydraulic pump in order to decelerate the vehicle.

Re claim 16, Juricak et al. disclose a braking device located in the operator workstation (80) for actuating the first brake system or the permanent brake system. (Par. 23)

Allowable Subject Matter
Claim 20 allowed.

Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gong et al., Nakata et al., and Kotera et al. tech similar hydraulic systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 22, 2022